Citation Nr: 0524573	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-32 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective October 30, 2002.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned initial rating for his psychiatric disability later 
that month.  A statement of the case (SOC) was issued in 
September 2003, reflecting a grant of a higher rating of 50 
percent, effective October 30, 2002.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2003.  

In June 2005, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of that hearing is associated with the 
claims file.  During the hearing, the veteran submitted, 
along with a waiver of RO jurisdiction, a June 2005 letter 
from a VA psychiatrist, a personal statement dated that same 
month, and a copy of a February 2005 treatment record from a 
VA medical facility.  

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although, as noted 
in the September 2003 SOC, the RO increased to 50 percent the 
veteran's initial rating for PTSD during the pendency of this 
appeal, inasmuch as a higher evaluation is available for this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
initial rating remains viable on appeal.  Id.;  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.
The Board also notes that in his November 2004 letter, the 
veteran raised the issue of entitlement to service connection 
for tinnitus.  As the RO has not yet adjudicated this matter, 
it is not properly before the Board; hence, it is referred to 
the RO for appropriate action.  


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

On VA examination in March 2003, the veteran appeared 
restless and guarded, and he reported having intrusive 
memories related to his military service, sleep disturbances, 
panic attacks, and poor concentration.  It was also noted 
that the veteran's mood was of anxiety and anger, and his 
affect was constricted.  His thought content included 
flashbacks, nightmares, and paranoia, although there was no 
suicidal or homicidal ideation, or obsessive behavior.  The 
examiner diagnosed PTSD, chronic with delayed onset, and 
alcohol dependence, and assigned a Global Assessment of 
Functioning (GAF) score of 50 currently, and 50 over the 
previous year.   

In a January 2004 letter, a VA social worker noted that the 
veteran experienced severe depression, daily panic attacks, 
hypervigilance, and other symptoms that resulted in his being 
unemployable.  Treatment records from the Atlanta Vet Center, 
dated from January 2004 to May 2005, reflect symptoms of 
depression with a flat affect, and daily panic attacks.  
Records from the Atlanta VA Medical Center (VAMC), include a 
February 2005 psychiatrist's report that notes additional 
symptoms of short-term memory loss, some disorganized 
thoughts, and intermittent suicidal thoughts; the examiner 
diagnosed PTSD, and assigned a GAF score of 46.  In June 
2005, the same psychiatrist noted the presence of extreme 
anxiety, suicidal thoughts at times, and emotional numbness.  

The above medical findings indicate that the veteran's PTSD 
may have undergone an increase in severity since the March 
2003 examination.  Hence, another examination is warranted to 
obtain more recent psychiatric findings.  The Board also 
notes that the record reflects diagnoses of both major 
depressive disorder and generalized anxiety disorder.  
However, as there is no medical opinion of record as to 
whether it is medically possible to distinguish the effects 
and impact of the veteran's PTSD from those attributable to 
any other diagnosed psychiatric disorder, an opinion in this 
regard is needed.  The Board emphasizes that where it is not 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
veteran's service-connected disability.  See Mittleider v. 
West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102.  

Accordingly, the RO should arrange for the veteran to undergo 
another VA examination, by a psychiatrist, to obtain the 
information needed to fully and fairly evaluate the claim for 
a higher initial rating.  See 38 U.S.C.A. § 5103A.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may result in a 
denial of the claim on appeal.  See 38 C.F.R.    § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Atlanta VAMC, 
dated from March 2003 to February 2005, and from the Atlanta 
Vet Center, dated from September 2002 to May 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Atlanta VAMC and Atlanta 
Vet Center, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requests for records from 
Federal facilities.  
To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim for a higher initial rating for PTSD, 
the RO must document its continued consideration of whether 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, cited to above, is appropriate.  Also, for the 
sake of efficiency, the RO's adjudication of the claim should 
include consideration of the additional evidence submitted 
directly to the Board in June 2005.

As a final matter, the Board notes that in a statement 
received in May 2005, the veteran's representative raised the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU), as a result of the 
veteran's PTSD.  Since the veteran's service-connected PTSD 
is the same condition underlying his claim of 
unemployability, the Board finds that the claim for a TDIU is 
inextricably intertwined with the claim for increase 
currently on appeal, and that the claims should be considered 
together.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).  If the claim for a TDIU is denied, the RO 
should provide separate notice of the denial, and afford the 
veteran the opportunity to perfect The Board further points 
out to the veteran that, if he wishes to pursue an appeal of 
any issue not currently in appellate status-specifically, 
the claim for a TDIU-a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from all 
outstanding pertinent records of 
psychiatric evaluation and/or treatment 
from the Atlanta VAMC, since February 
2005, and from the Atlanta Vet Center, 
since May 2005.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim on 
appeal within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include psychological testing, if deemed 
warranted) should be accomplished, and all 
clinical findings should be reported in 
detail. 

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.  

The examiner should offer an opinion as 
to whether it is possible to distinguish 
the symptoms and effects of the veteran's 
service-connected PTSD, from those 
attributable to nonservice-connected 
psychiatric disability (to include major 
depressive disorder and/or generalized 
anxiety disorder).  If it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the above-noted findings are indicative 
of the veteran's overall psychiatric 
impairment.

The examiner should also provide an 
assessment of the severity of the 
veteran's PTSD, specifically commenting 
upon the impact of this condition on his 
employability.  In providing the 
requested opinion, the examiner should 
address the findings of the January 2004 
VA social worker, and February 2005 VA 
psychiatrist (each suggesting that the 
veteran may be rendered unemployable as a 
result of PTSD).    

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an initial 
rating in excess of 50 percent for PTSD, 
and then adjudicate the matter of 
entitlement to a TDIU, in light of all 
pertinent evidence (to include that 
submitted directly to the Board in June 
2005) and legal authority.  With respect 
to the claim for a higher initial rating 
for PTSD, the RO must specifically 
document its consideration of whether 
"staged rating," pursuant to the 
Fenderson decision, cited to above, is 
warranted.   

8.	If the claim for a TDIU is denied, the 
veteran and his representative must be 
separately notified of the denial and 
advised of the veteran's appellate rights.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal (an NOD, 
and, after issuance of an SOC, a 
substantive appeal) must be perfected.  
While the RO must furnish the veteran the 
appropriate time period in which to so, 
the veteran should perfect an appeal of 
the claim for entitlement to a TDIU, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.  

9.	Unless the claim for a higher initial 
rating is granted to the veteran's 
satisfaction, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the claim for a TDIU, or the 
time period for doing so has expired, 
whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

